ORDER
GENE PIERO BELARDI of STERLING, VIRGINIA, who was admitted to the bar of this State in 1976, having pleaded guilty to a federal Information charging him with knowingly and willfully making false statements to the Federal Communications Commission, in violation of 18 U.S.C.A 1001, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), GENE PIERO BELARDI is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that GENE PIERO BELARDI be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that GENE PIERO BELARDI comply with Rule 1:20-20 dealing with suspended attorneys.